Citation Nr: 0614285	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-19 231	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than September 16, 
1999 for a total rating based on individual unemployability 
due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran reported active service from September 1952 to 
July 1954 and from August 1954 to September 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously decided by the Board in a decision 
dated in March 2005.  The veteran appealed and the United 
States Court of Appeals for Veterans' Claims (the Court) 
remanded the case to the Board in a July 2005 Order.  The 
case is not yet ready for appellate review.

The veteran has filed a claim asserting that the RO's 
decision to reduce his disability evaluation for his low back 
disability was Clear and Unmistakable Error (CUE).  This 
claim is referred to the RO for appropriate development and 
adjudication.


REMAND

The veteran filed a formal claim for TDIU in January 20002 
and met the schedular requirements for TDIU effective 
September 16, 1999 with a 60 percent rating for his low back 
disability.  The RO found that this was the effective date 
for a grant of entitlement to TDIU. 

Prior to September 16, 1999, the veteran has failed to meet 
the schedular criteria for a TDIU rating.  The regulations 
require that TDIU should be granted if the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there is only one such disability it shall be ratable at 60 
percent or more, and that if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more with sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2005).  While it is true that the veteran did not 
meet the schedular criteria for TDIU until September 16, 
1999, the Court has ordered that consideration be given to 
the question of whether entitlement to a TDIU rating should 
be considered by VA on an extra-schedular basis.  This matter 
has not been addressed by the RO and must be returned for 
initial consideration of this matter.

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 2002) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2005).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2005).

The RO should review the claims folder to determine if the 
veteran has filed an informal claim for TDIU at some point 
prior to September 16, 1999 and if an informal claim for TDIU 
is found, the RO should adjudicate it.  The veteran does not 
meet the schedular criteria for TDIU prior to September 16, 
1999, but if there is an earlier informal claim, the RO 
should consider an extraschedular rating for TDIU under 
38 C.F.R. § 4.16(b) (2005).  Where the veteran does not meet 
the percentage requirements for a total rating set out in 
38 C.F.R. § 4.16(a), the Board lacks the authority to grant a 
total rating in the first instance.  Bowling v Principi, 15 
Vet. App. 1, 10 (2001).  In such a case the Board must refer 
the matter to VA's Compensation and Pension (C&P) Director 
for initial consideration under the provisions of 38 C.F.R. 
§ 4.16(b).  Id.  Referral is required where there is a 
plausible basis for concluding that the veteran is unable to 
secure and follow a gainful occupation.  Id. at 9.  The RO 
should consider whether such a referral is warranted.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

1.  The RO must determine if the veteran 
has filed an informal claim for TDIU 
prior to September 16, 1999.  If an 
informal claim for TDIU is found, the RO 
should consider whether an extra 
schedular rating is warranted under 
38 C.F.R. § 4.16(b) (2005) and, if 
warranted, refer the case to the Director 
of C&P for a determination as to whether 
the veteran is entitled to a total rating 
for compensation based on individual 
unemployability in accordance with the 
provisions of 38 C.F.R. § 4.16(b), at any 
point prior to September 16, 1999, based 
on an informal claim.

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






